FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                      UNITED STATES COURT OF APPEALS October 14, 2016

                                    TENTH CIRCUIT              Elisabeth A. Shumaker
                                                                   Clerk of Court


 BENSON WHITNEY,

          Plaintiff - Appellant,
 v.
                                                       No. 15-1465
                                               (D.C. No. 1:13-cv-01451-RBJ)
 JOHN MACGREGOR; CITY OF
                                                         (D. Colo.)
 BOULDER,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and GORSUCH, Circuit Judges.


      By all accounts, officers called to the scene found Mr. Whitney behaving in

ways that appeared to pose a threat to himself and others. By all accounts, too,

he failed to comply with officer requests. Still, Mr. Whitney says, the officers

employed constitutionally excessive force when seeking to place him in protective

custody. At summary judgment, the district court held that, even viewing them in

the light most favorable to Mr. Whitney, the facts in this record could not support

the charge as a matter of law. The court also denied Mr. Whitney’s motions

under Fed. R. Civ. P. 59 and 60. We have independently reviewed the record and


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
can find no fault with anything in the district court’s analysis. Candidly, too, we

do not see how we might improve upon its reasoning in any way and we discern

nothing it left unsaid that we might usefully say now. So rather than repeat what

the district court has already written, we adopt its opinions as our own. Mr.

Whitney’s motion to supplement the appendix is granted and the judgment is

affirmed.

                                       ENTERED FOR THE COURT


                                       PER CURIAM




                                        -2-